Citation Nr: 0520016	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cervical spine 
arthritis/spondylosis. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The appellant does not have cervical spine 
arthritis/spondylosis attributable to his military service.


CONCLUSION OF LAW

The appellant does not have cervical spine 
arthritis/spondylosis that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that his diagnosed cervical spine 
disability is related to a motorcycle accident that happened 
while in service in the autumn of 1970 while returning to his 
post after a weekend pass.  The record shows no report of 
this accident, nor is there any record of any medical 
treatment of any injury resulting from this accident.  At a 
March 2005 hearing before the undersigned Veterans Law Judge, 
the veteran's representative said that the veteran did not 
seek any medical care immediately after the alleged accident 
for fear it would delay his release from active duty.  The 
veteran contended at his hearing that he injured his lumbar 
spine in this accident, and that his cervical spine pain and 
disability arose from his lumbar spine injury, beginning 
about one year after leaving service.

Of record are the veteran's service medical records (SMRs) 
and outpatient treatment records from the VA Medical Center 
(VAMC) at Lexington, Kentucky for the period February 1998 to 
September 1998, and from May 2004 through September 2004.  
Also of record are private medical records from J.S., D.C.; 
G.G., M.D.; T.A., M.D.; G.W., M.D.; the Rockcastle Hospital, 
Mt. Vernon, Kentucky; R.S., M.D.; and the Lexington 
Diagnostic Center, Mt. Vernon, Kentucky.  

The veteran's service medical records (SMRs) show no 
complaint of or treatment for any neck or cervical spine 
complaint.  Dr. J.S. provided a statement that he treated the 
veteran for a low back condition between April 1975 and June 
1980.  Dr. J.S.'s statement did not mention any complaint of 
or treatment for any neck or cervical spine abnormality.  

Dr. G.G.'s records show the veteran was seen by him several 
times, primarily for physical examinations given for the 
Kentucky Division of Driver Licensing.  There was one note of 
a complaint of hurting the tail bone in 1987, but no mention 
of treatment for that, or of any complaint of or treatment 
for any neck or cervical spine abnormality.  

The brief treatment records from Dr. T.A. show only that the 
veteran first complained to him of neck pains and stiffness 
in a visit in January 2001.  An initial consultation report 
by Dr. G.W., dated in November 2001, noted the veteran's 
complaints of neck, low back, and leg pain.  Dr. G.W.'s 
report indicated that he did not examine the veteran, but 
only reviewed data supplied to him, and provided a requested 
diagnosis.  Relevant here is Dr. G.W.'s diagnosis of cervical 
spondylosis without myelopathy.  

The treatment records from VAMC Lexington contain the report 
of x-ray examination of the veteran's cervical spine in 
September 1998, which revealed minimal degenerative narrowing 
of C6/C7 and C5/C6 spaces, and minimal encroachment of the 
seventh foramina bilaterally by posterior osteophytes.  The 
radiologist's impression was mild degenerative arthritis of 
the cervical spine.  Treatment records showed ongoing 
treatment of back pain, principally of the lumbar spine.

The report of an x-ray examination at the Rockcastle 
Hospital, dated in January 2001 showed osteoporosis was 
present; no compression fractures were identified. The 
radiologist's impression was:  osteoarthritic degenerative 
changes in the cervical spine.  

Of record is the report of an examination conducted by Dr. 
R.S. given in May 2003, apparently for the Kentucky Division 
for Disability Determination.  Dr. R.S. noted that the 
veteran's neck complaints began five years previously.  The 
pain was described as deep and aching, exacerbated by pushing 
or pulling activities and working over the level of his head.  
On palpation, the cervical spine was nontender.  Paracervical 
musculature was tender bilaterally, with tender points noted 
throughout.  Range of motion of the cervical spine was 
limited mildly in all planes due to pain.  X-rays showed disc 
space narrowing at the C5, C6, and C7 levels.  The cervical 
spine was well aligned, and no other abnormalities were 
noted.  Dr. R.S. opined that the veteran's cervical spine 
complaints may be etiologically related to degenerative 
changes in the cervical and lumbar spine; that there was a 
myofascial component to that pain; and that the veteran did 
not have a radiculopathy or neuropathy.  

The report of an MRI conducted at the Lexington Diagnostic 
Center in October 2003 showed normal cervical discs, except 
for C4/C5 and C5/C6, which showed mild posterior bulges.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Here, there is medical evidence of a current cervical spine 
disability, but there is no record of any complaint of or 
treatment for any cervical spine injury or disease while in 
service.  Further, the record shows that the veteran did not 
complain of any cervical pain until about 1998, nearly 30 
years after leaving military service.  Thus, while there is 
medical evidence of a current disability, there is no 
evidence of in-service incurrence or aggravation of an injury 
or disease.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997) (without evidence of in-service injury, by 
definition there can be no causal nexus between an in-service 
injury and a current disability).  Further, there is no 
showing of chronicity or continuity of symptomatology within 
the one-year presumptive period after service to support 
service connection on that basis.  38 C.F.R. § 3.307(a)(3). 

Finally, the veteran's cervical spine disability cannot be 
service connected on the basis of its being related to a 
lumbar spine injury incurred in a motorcycle accident while 
in service.  In short, while it is true that service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury, here, the veteran is not service-connected 
for any disability, and service connection on this basis is 
thus not warranted.  38 C.F.R. § 3.310(a).

The only evidence of record supportive of the veteran's claim 
that his current cervical spine disability is related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
cervical spine disability, he is not competent to provide 
medical opinion as to its etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2004).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's current cervical spine disorder is not traceable to 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, more than three months prior to the RO adverse rating 
decision.

Specifically regarding VA's duty to notify, the February 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  Additionally, the RO informed the veteran of 
the results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) reporting the results of the RO's review and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records.  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for cervical spine 
arthritis/spondylosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


